MAGUIRE, Judge,
dissenting:
I dissent only on the question of the need to furnish the second piece of staff judge advocate post-trial advice to the defense.
I think that the document in question in this case is clearly a part of the staff judge advocate advice to the officer exercising general court-martial jurisdiction and is subject to the rule in United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975). It is labeled as such; its subject is: “Special court-martial; . Staff Legal Officer review and advice concerning.” It proffers legal advice on interpretation of two decisions of the Court of Military Appeals and a section of the Coast Guard Supplement to the Manual for Courts-Martial.
If it is not such advice to the authority addressed, of course it has no business being in the record; but it is in the record and is unmistakably what it purports to be.
*517My colleagues shy from the belief that the rule in the Goode decision “gives the defense the last word” in the post-trial review proceeding. Whatever results may stem from such a view, I am afraid that that is just what is intended, and as long as a staff judge advocate advice is given touching on issues susceptible of resolution by the convening or reviewing authority the referral to the defense for consideration and possible reply is mandatory.
The spectre is raised that ingenious counsel may prolong the period of review by filing an infinite series of comments entailing an infinite series of staff judge advocate advices enabling the automatic strictures of the rule in United States v. Brewer, 1 M.J. 233 (1975) to come into play. The fact that the collision of two rules of the Court of Military Appeals may result in an intolerable situation is a temptation but not a justification to rewrite one of the rules (except for that Court itself).
The majority here does not say that only the first product labeled “Staff Judge Advocate Advice” need be submitted to the defense nor does it say that if a second such product clearly ill advises the recipient, or advises him correctly for the first time on a matter previously untouched, the advice need not be submitted to the accused. All it appears to say is that the second advice given in this case is not advice within the statute because the matter dealt with a post-trial happening and because the proposition of the defense was so clearly wrong that the reply was not advice at all. The trouble with that is that the very action of staff judge advocate advice is itself a post-trial happening and the judgment that the proposition advanced was so clearly wrong is a judgment ad hoc made by this court for this case only. The fact is that on the spot the staff judge advocate considered the matter worthy of a seven paragraph utterance prepared in the same manner and addressed in the same way, via two intermediaries, to the same authority. (I do not question here the propriety of the staff legal reviewer’s submitting his advice subject to comment by two other intermediate authorities.) The Court’s opinion emphasizes that the second staff judge advocate document was labeled a “memorandum”; it was “just that: a communication, a memorandum.” In fact, the styling, the format, the subject of both documents were identical, and, as pointed out, served the same function: advice.
It is easier to comply with a rule than to rewrite it to fit the peculiar circumstances of one case, a course of action that invariably leads to further confusion, just as have the two rules mentioned herein themselves.
I am not at all certain that the court here has really construed the rule so as to place the advice document outside its scope, but suspect rather that it has held the failure to refer the advice to defense counsel to be non-prejudicial, a test held improper in connection with this rule in United States v. Hill, 3 M.J. 295 (C.M.A.1977).
To lay the spectre haunting my colleagues it is enough to point out that there are three remedies available without turning an irksome rule into a complete morass:
(1) rely on the element in the Brewer case rule that excepts delays attributable to the defense;
(2) release the person from confinement, under a strict reading of the rule; or
(3) recognize that the defense tactic is so meretricious or clearly erroneous that no reply advice is needed.
In the instant ease we had, fortunately, no complication of continuous confinement as a result of the sentence of the court-martial so that the spectre was not present. Had it been, and if the view of the majority is factually correct, the third choice was plainly present. If the defense comment is worthy of reply at all, compliance with the rule is desirable for two reasons: (1) the rule is kept as simple as possible, and (2) the element of fairness implicit in the rule is kept.